Case 6:20-mc-00009-JDK Document 14 Filed 11/20/20 Page 1 of 1 PageID #: 175




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

IN THE MATTER OF                            §
                                            §      Case No. 6:20-mc-9-JDK
JASON LEE VAN DYKE                          §
                                            §

                                MOTION TO REINSTATE

      Jason Lee Van Dyke (“Movant”) moved for reinstatement as a member of the bar in

 this district effective December 11, 2020. As grounds therefore, Movant states as follows:

1.    On June 12, 2020, this Court suspended Movant from the practice of law in this district

     until December 11, 2020.

2.    Movant has obeyed all of the orders of the Court contained in is reciprocal discipline

     order.

3.    Movant has obeyed all of the orders of the 271st District Court in and for Wise County,

     Texas. As proof of such compliance, Movant tenders to this Court as Exhibit “1” a

     certificate of good standing from the State Bar of Texas.

WHEREFORE, PREMISES CONSIDERED, Movant prays that this Honorable Court grant

this motion and order that Movant be reinstated as a member of the bar of this Court effective

December 11, 2020.

                                                   Respectfully submitted,

                                                   /s/ Jason Lee Van Dyke
                                                   Jason Lee Van Dyke
                                                   Tex. Bar No. 24057426
                                                   PO Box 2618
                                                   Decatur, TX 76234
                                                   P – (940) 305-9242
                                                   E – jasonleevandyke@protonmail.com
